                                                               United States Bankruptcy Court
                                                                     Western District of Washington
            Rhonda Lynn Valdez
 In re      Lawrence Roy Valdez                                                                           Case No.   16-11898
                                                                                  Debtor(s)               Chapter    13


                                                                     Notice of Change of Address

Debtor's Social Security Number:

Joint Debtor's Social Security Number: xxx-xx-3750

Our Current Mailing Address is:

 Name:                                Rhonda Lynn Valdez and Lawrence Roy Valdez

 Street:                              13510 North Creek Dr #T-2

 City, State and Zip:                 Mill Creek, WA 98012

 Telephone #:                         253-277-9150




                                                                                        /s/ Rhonda Lynn Valdez
                                                                                        Rhonda Lynn Valdez
                                                                                        Debtor

                                                                                        /s/ Lawrence Roy Valdez
                                                                                        Lawrence Roy Valdez
                                                                                        Joint Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy



               Case 16-11898-TWD                           Doc 29        Filed 08/28/19       Ent. 08/28/19 11:16:30     Pg. 1 of 1
